EXHIBIT 12 ASHLAND INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions) Three months ended Years ended September 30 December 31 2009 2008 2007 2006 2005 2009 2008 EARNINGS Income (loss) from continuing operations $ 78 $ 175 $ 201 $ 183 $ 1,958 $ 76 $ (119) Income tax expense (benefit) 80 86 58 29 (230) 29 (1) Interest expense 163 9 9 8 87 36 29 Interest portion of rental expense 25 21 20 18 20 6 6 Amortization of deferred debt expense 52 - 1 - 3 6 6 Distributionsin excess of (less than) earnings of unconsolidated affiliates 1 (10) (5) (6) (246) (1) (3) $ 399 $ 281 $ 284 $ 232 $ 1,592 $ 152 $ (82) FIXED CHARGES Interest expense $ 163 $ 9 $ 9 $ 8 $ 87 $ 36 $ 29 Interest portion of rental expense 25 21 20 18 20 6 6 Amortization of deferred debt expense 52 - 1 - 3 6 6 Capitalized interest 3 - 2 3 1 1 - $ 243 $ 30 $ 32 $ 29 $ 111 $ 49 $ 41 RATIO OF EARNINGS TO FIXED CHARGES 1.64 9.37 8.88 8.00 14.34 3.10 (A) (A) Deficiency Ratio - Due to the loss from continuing operations, the Ratio of Earnings to Fixed Charges was less than 1x.To achieve a ratio of 1x, additional total earnings of $123 million would have been required for the three months ended December 31, 2008.
